STATE OF WEST VIRGINIA 

                                                    SUPREME COURT OF APPEALS


                                                                                      FILED
In re C.V. and L.V.
                                                                                 February 23, 2018
                                                                                 EDYTHE NASH GAISER, CLERK
No. 17-0696 (Roane County 17-JA-22 and 23)                                       SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA 



                                                          MEMORANDUM DECISION
         Petitioner Father, R.V., by counsel Andrew Vodden, appeals the Circuit Court of Roane
County’s July 18, 2017, order terminating his parental rights to C.V. and L.V.1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Lee Niezgoda,
filed a response in support of the circuit court’s order. The guardian ad litem (“guardian”), Leslie
L. Maze, filed a response on behalf of the children in support of the circuit court’s order. On
appeal, petitioner argues that the circuit court erred in finding that he did not take responsibility
for the events giving rise to the abuse and neglect petition, denying his motion for a post-
adjudicatory improvement period, and terminating his parental rights.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In March of 2017, the DHHR filed an abuse and neglect petition that alleged that
petitioner had chronic substance abuse issues, which caused him to abuse and neglect his
children. The petition further alleged that on September 11, 2016, petitioner consumed
methamphetamine and committed domestic violence against the children’s mother in the
presence of the children. More specifically, the petition alleged that petitioner strangled the
mother and her father, who tried to intervene. The petition also alleged that petitioner restrained
his children while holding a knife and cut up furniture in the home in the presence of the
children. Petitioner was ultimately arrested and indicted for three counts of child neglect with
risk of injury, two counts of strangulation, two counts of domestic battery, one count of
brandishing a weapon, four counts of unlawful restraint, and three counts of domestic assault.


                                                            
              1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990).


                                                                   1

 
        In April of 2017, petitioner was adjudicated as an abusing parent based upon his
stipulation to the allegations set forth in the petition. Petitioner stipulated that his substance
abuse impaired his ability to parent his children and that he engaged in domestic violence in front
of the children. In June of 2017, the circuit court held a dispositional hearing. Prior to the
hearing, petitioner filed a motion for a post-adjudicatory improvement period. The mother’s
parental rights were terminated and petitioner’s dispositional hearing was continued due to his
pending sentencing hearing.

        Prior to the dispositional hearing, petitioner entered guilty pleas to strangulation and
domestic assault, and was sentenced to consecutive terms of one year and six months. In July of
2017, petitioner’s dispositional hearing concluded. At the hearing, petitioner testified that he was
seeking drug treatment and that if parenting classes were available to him while incarcerated, he
would take advantage of them. He also testified that during the September 11, 2016, incident, his
children were not present for the strangulations and that he was not high on methamphetamine,
but took it the day before. The circuit court found that petitioner refused to accept responsibility
for his actions and putting his children at risk. The circuit court found no reasonable likelihood
that petitioner could substantially correct the conditions of abuse and neglect in the near future,
based upon his lengthy term of incarceration and his lack of acknowledgement of the abuse and
neglect he perpetrated. Ultimately, the circuit court terminated his parental rights in its July 18,
2017, order.2 It is from the dispositional order that petitioner appeals.

              The Court has previously established the following standard of review:

                      “Although conclusions of law reached by a circuit court are subject to de
              novo review, when an action, such as an abuse and neglect case, is tried upon the
              facts without a jury, the circuit court shall make a determination based upon the
              evidence and shall make findings of fact and conclusions of law as to whether
              such child is abused or neglected. These findings shall not be set aside by a
              reviewing court unless clearly erroneous. A finding is clearly erroneous when,
              although there is evidence to support the finding, the reviewing court on the entire
              evidence is left with the definite and firm conviction that a mistake has been
              committed. However, a reviewing court may not overturn a finding simply
              because it would have decided the case differently, and it must affirm a finding if
              the circuit court’s account of the evidence is plausible in light of the record
              viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
              470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). Upon our review, the Court finds
no error in the proceedings below.

       First, petitioner argues that the circuit court erred in finding that he did not accept
responsibility for the events giving rise to the abuse and neglect petition. He asserts that he

                                                            
              2
        The mother’s parental rights were also terminated. According to the guardian and the
DHHR, the children are placed with their maternal grandmother with a permanency plan of
adoption in that home.
                                                               2

 
admitted to having substance abuse and anger issues and would be willing to seek treatment for
substance abuse. This Court has held that


       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the
       perpetrator of said abuse and neglect, results in making the problem untreatable
       and in making an improvement period an exercise in futility at the child’s
       expense.

In re Timber M., 231 W.Va. 44, 55, 743 S.E.2d 352, 363 (2013) (quoting In re: Charity H., 215
W.Va. 208, 217, 599 S.E.2d 631, 640 (2004)). Although petitioner stipulated to the allegations of
abuse and neglect in the petition at adjudication, and at disposition, petitioner admitted to having
substance abuse issues and to exposing the children to domestic violence; he attempted to
minimize his actions of the September 11, 2016, incident by testifying that the events did not
actually happen as they were set forth in the petition. He further attempted to mitigate his actions
by testifying that his children were not present when he strangled the mother and her father and
that he was not high on methamphetamine at the time of the incident, but that he used it the night
before. Due to his attempt to mitigate his actions, the circuit court found that petitioner failed to
take responsibility for his actions. We agree and find that petitioner failed to acknowledge the
existence of the issues of abuse and neglect. We have held that “[a] reviewing court cannot
assess witness credibility through a record. The trier of fact is uniquely situated to make such
determinations and this Court is not in a position to, and will not, second guess such
determinations.” Michael D.C. v. Wanda L.C., 201 W.Va. 381, 388, 497 S.E.2d 531, 538 (1997).
Therefore, we find no error in the circuit court’s finding that petitioner failed to accept
responsibility for the actions that led to the filing of the abuse and neglect petition.

        Next, petitioner argues that the circuit court erred in denying his motion for a post-
adjudicatory improvement period. Although he argues that he would be willing to participate in
drug treatment and parenting classes, his failure to acknowledge the abuse and neglect to which
he subjected his children makes the issues untreatable. As discussed above, failure to
acknowledge the problem makes an improvement period futile at the child’s expense. See Timber
M., 231 W.Va. at 55, 743 S.E.2d at 363 (quoting Charity H., 215 W.Va. at 217, 599 S.E.2d at
640.) Additionally, due to petitioner’s incarceration, he would be unable to participate in an
improvement period until his release, causing a delay in permanency for the children. Therefore,
we find no error in the circuit court’s denial of petitioner’s motion for a post-adjudicatory
improvement period.

        Finally, petitioner argues that the circuit court erred in finding no reasonable likelihood
that the conditions of abuse and neglect could be corrected in the near future and in terminating
his parental rights. West Virginia Code § 49-4-604(b)(6) provides that circuit courts are to
terminate parental rights upon findings that there is “no reasonable likelihood that the conditions
of neglect or abuse can be substantially corrected in the near future” and that termination is
necessary for the child’s welfare. West Virginia Code § 49-4-604(c)(3) provides that no
reasonable likelihood that the conditions of abuse or neglect can be substantially corrected exists


                                                 3

 
when “[t]he abusing parent . . . ha[s] not responded to or followed through with a reasonable
family case plan or other rehabilitative efforts[.]”

        Petitioner placed his children in danger on September 11, 2016, by using
methamphetamine in the home, strangling the children’s mother and grandfather in the children’s
presence, and restraining the children with a knife. Additionally, petitioner has a history of
substance abuse and anger issues. Due to his attempt to minimize his actions, the circuit court
found that petitioner was unwilling or unable to solve the problems of abuse and neglect and that
he failed to acknowledge what was needed to correct them. Ultimately, the circuit court found
that there was no reasonable likelihood that petitioner could correct the conditions of abuse and
neglect in the near future and that termination was necessary for the child’s welfare. West
Virginia Code § 49-4-604(b)(6) provides that circuit courts are to terminate parental rights upon
such findings. Accordingly, we find no error in the circuit court’s decision to terminate
petitioner’s parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
July 18, 2017, order is hereby affirmed.


                                                                                       Affirmed.

ISSUED: February 23, 2018


CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Menis E. Ketchum
Justice Allen H. Loughry II
Justice Elizabeth D. Walker
 




                                               4